PER CURIAM.
This is the second appearance of these parties before us. In Allan v. Hill, 461 *139So.2d 952 (Fla. 4th DCA 1984), we affirmed without opinion the trial court's determination adverse to appellant. In the present case the trial court granted summary judgment on a finding that the claims which are the subject matter of the complaint were barred because they should have been asserted in the initial lawsuit as compulsory counterclaims pursuant to rule 1.170(a), Florida Rules of Civil Procedure. Finding that a logical relationship exists between the aggregate of the operative facts upon which the present cause of action is based and those underlying the previously litigated claims, we affirm. See Neil v. South Florida Auto Painters, Inc., 397 So.2d 1160 (Fla. 3d DCA 1981); Stone v. Pembroke Lakes Trailer Park, Inc., 268 So.2d 400 (Fla. 4th DCA 1972).
AFFIRMED.
HERSEY, C.J., and LETTS and WALDEN, JJ., concur.